Citation Nr: 0414509	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1960 to May 1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 RO rating decision.  

The matter was remanded by the Board to the RO for additional 
development of the record in May 2001.  



FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied service 
connection for a nervous condition.  

2.  The evidence received since the February 1978 decision 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran is shown to have a current diagnosis of PTSD 
due to at least one verified stressor that occurred during 
his period of military service.  



CONCLUSIONS OF LAW

1.  The evidence received since the final February 1978 
rating decision which denied service connection for a nervous 
condition is new and material; thus the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), 20.1103 (2003).  

2.  The veteran's acquired psychiatric disability manifested 
by PTSD is due to disease or injury that was incurred in 
service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	Preliminary Matter-VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 if title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection for an acquired psychiatric disorder has been 
obtained and associated with the claims folder.  The medical 
opinions and clinical records on file are sufficient to 
resolve the matter in the veteran's favor.  


II.	New and Material Evidence

The veteran is seeking service connection for an acquired 
psychiatric disorder to include PTSD.  He essentially 
contends that his psychiatric disability had its onset while 
he was still on active duty.  

While the RO appears to have addressed the veteran's claim of 
a nervous condition as a new PTSD claim, and to have 
considered the claim on a de novo basis, the Board is not 
bound by that determination and is, in fact, required to 
conduct and independent new-and-material-evidence analysis in 
claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380(Fed. Cir. 
1996).  

The record reflects that, in a February 1978 rating decision, 
the RO denied service connection for a nervous condition.  
That decision was not appealed within one year and became 
final.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  

However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,260, 45,629 (Aug. 29, 2001).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains 
the reports of recent VA examination that that note the 
diagnosis of PTSD.  

The VA medical examinations bear directly and substantially 
upon the specific matter under consideration, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Therefore the Board finds that new and material evidence has 
been submitted in this case, and the claim of service 
connection for a nervous condition, recharacterized as an 
acquired psychiatric disorder, is reopened.  


III.	Entitlement to service connection for acquired 
psychiatric disorder to include PTSD.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304 (f) (2003); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2003).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not engage in 
combat with the enemy...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F. 3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.  

The Board notes that there is the diagnosis of PTSD of 
record.  Therefore the primary question which must be 
resolved in this decision is whether the veteran sustained a 
qualifying stressor within the requirements of 38 C.F.R. 
§ 3.304(f), as discussed hereinabove.  

Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Applying the directives of the Zarycki decision, the Board 
first finds that the veteran is not shown to have served in 
combat.  The veteran's military personnel and medical records 
do not indicate that he participated in combat or received 
decorations or awards suggestive of combat status, and there 
is no other corroborative evidence of record suggesting that 
he served in combat.  

As discussed, if the stressor(s) claimed as supporting a 
diagnosis of PTSD is not combat-related, "the veteran's lay 
testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

Because of significant efforts, credible evidence has been 
obtained to substantiate at least one of the veteran's 
claimed stressors.  The veteran has reported several in-
service events that he believes led to his PTSD, including 
nearly being swept over-board and killed during a hurricane, 
nearly being killed during a refueling mission, being forced 
to man double-barreled guns after requesting that he not, 
seeing a man's legs get severed in an accident, and being 
forced to hang over the edge of a moving ship approximately 
40 feet above sea level in order to paint the ship.  

Most of the stressors the veteran listed were not detailed 
enough to meet the requirements of a September 1998 letter in 
which the RO asked for specific dates, locations, and persons 
involved in the alleged incidents.  The veteran was not able 
to fully respond to the RO's request for detailed 
information.  

The record reflects that the veteran's description of some of 
these events was forwarded to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  However, the 
USASCRUR could find no evidence of the veteran's alleged 
incidents.  For instance, when he did supply dates for 
allegedly being involved in a hurricane (1960-1961), they did 
not correspond to the dates that the ship recorded 
experiencing high-speed winds (1963).  

However, the record does serve to confirm the reported 
stressor involving the refueling incident.  The Board notes 
that the submitted information shows that, during the period 
from April 1960 to April 1961, the veteran's ship was 
involved in two refueling accidents, including one with an 
aircraft carrier, the Lake Champlain.  This was the incident 
when the veteran claimed that he was almost killed due to a 
collision with the aircraft carrier.  

It should be noted that in a November 2003 VA examination, 
the veteran was found to meet the DSM-IV criteria for PTSD.  
The examiner stated that, if the veteran's stressors were 
verified, the PTSD symptoms could clearly be considered 
linked to the in-service stressors.  

Accordingly, based on a review of the evidence in this case, 
the Board concludes that service connection for PTSD is 
warranted.  



ORDER

New and material evidence has been presented to reopen the 
claim of an acquired psychiatric disorder.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



